Title: Remission for Thomas Haliday, 17 July 1815 (Abstract)
From: Madison, James
To: 


                    § Remission for Thomas Haliday. 17 July 1815. “Whereas it has been represented to me that Thomas Holiday, a sergeant in the Marine Corps, was some time ago presented by the Grand Jury of the County of Washington in the District of Columbia, for a Breach of the Peace, in assaulting one Jeremiah Perkins of said County and District, and, being found guilty of the offence, with which he was charged, by a Petit Jury of the said County and District, was thereupon fined by the Circuit Court of the United States for the said County and District in the sum of fifty dollars; and whereas several Circumstances have been made known to me, on the part of the said Holiday, which render it advisable and proper that the said fine should be remitted: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, and for other good causes, me

thereunto moving, have remitted, and I do hereby remit the said fine and every part thereof, willing and requiring that all Judicial Proceedings, by Reason of the Premises, be forthwith stayed and discharged. In testimony whereof, I have hereunto set my Hand, & caused the seal of the United States to be affixed. Done at the City of Washington this 17th day of July AD 1815, & of the Independence of the United States the fortieth.”
                